DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
[0014] states that Figure 4 depicts the performance of two layered electrolyte cells, [0041] states that Figure 4 depicts the performance of three layered electrolyte cells, the drawing of Figure 4 has four separate performance lines shown.  
Appropriate correction is required.	

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 states “about 5 to about 50 μm” when it should be “about 5 μm to about 50 μm”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0199612 A1) in view of Kobayashi et al (US 8835077 B2).
Regarding claim 1, Kim discloses a fuel cell (unit cell, [0043]) comprising an anode support (anode layer, 42 in Fig. 1 for example, [0043]), an anode functional layer disposed on top and in contact with the anode support (anode function layer “AFL”, [0045]), a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (electrolyte layer, 44 in Fig. 1 for example, [0044]), an electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (reaction barrier layer, 46 in Fig. 1 for example, [0049]), and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (cathode layer, 48 in Fig. 1 for example, [0049]). 
While Kim does discloses that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer may be a gadolinium doped ceria oxide (“GDC”) membrane, Kim does not disclose that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer is a samarium doped CeO2 (SDC) electrolyte layer. 
Kobayashi teaches a fuel cell (1 in Fig. 1 for example, C3 / L20-22) including a barrier layer (13 in Fig. 1 for example) that contains a ceria-based material (C3 / L55-63). Kobayashi teaches the barrier layer (13) can inhibit diffusion of cation from a cathode into an electrolyte layer thereby inhibiting a decrease of output density and extending the life of the cell (1, C4 / L4-7). Kobayashi further teaches specific examples of the ceria-based material include gadolinium-doped ceria (GDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    G
                                    d
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) or samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , C3 / L64-66).
                        
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) barrier layer of Kobayashi to provide a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer. This modification would be made with the expectation that the simple substitution would achieve the predictable result of extending the life of the fuel cell.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2, modified Kim discloses all of the limitations of claim 1 as set forth above. 
Kim further discloses the anode functional layer is a NiO-ScCeSZ anode functional layer ([0045]). 

Regarding claim 3, modified Kim discloses all of the limitations of claim 1 as set forth above.
Kim further discloses that the fuel cell is a solid oxide fuel cell ([0042]).

Regarding claim 5, modified Kim discloses all of the limitations of claim 1 as set forth above. 
Kim discloses the thickness of the ScCeSZ electrolyte layer may be less than about 100 micrometers ([0044]). 


Regarding claim 6, modified Kim discloses all of the limitations of claim 1 as set forth above. Modified Kim does not disclose the thickness of the SDC electrolyte layer ranges from about 9.5 μm to about 10.5 μm.
Kobayashi teaches the thickness of the barrier layer (13) may be 30 μm or less (C4 / L4).
While Kobayashi does not explicitly teach the thickness of the SDC electrolyte layer ranges from about 9.5 μm to about 10.5 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

 Regarding claim 8, Kim discloses a fuel cell (unit cell, [0043]) comprising an anode support (anode layer, 42 in Fig. 1 for example, [0043]), a NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (anode function layer “AFL”, [0045]), a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (electrolyte layer, 44 in Fig. 1 for example, [0044]), an electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (reaction barrier layer, 46 
While Kim does discloses that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer may be a gadolinium doped ceria oxide (“GDC”) membrane, Kim does not disclose that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer is a samarium doped CeO2 (SDC) electrolyte layer. 
Kobayashi teaches a fuel cell (1 in Fig. 1 for example, C3 / L20-22) including a barrier layer (13 in Fig. 1 for example) that contains a ceria-based material (C3 / L55-63). Kobayashi teaches the barrier layer (13) can inhibit diffusion of cation from a cathode into an electrolyte layer thereby inhibiting a decrease of output density and extending the life of the cell (1, C4 / L4-7). Kobayashi further teaches specific examples of the ceria-based material include gadolinium-doped ceria (GDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    G
                                    d
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) or samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , C3 / L64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kobayashi and substituted the a gadolinium doped ceria oxide (“GDC”) electrolyte layer of Kim with the samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) barrier layer of Kobayashi to provide a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer. This modification would be made with the expectation that the simple substitution would achieve the predictable result of extending the life of the fuel cell.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 9, Kim discloses a solid oxide fuel cell (unit cell, [0042], [0043]) comprising an anode support (anode layer, 42 in Fig. 1 for example, [0043]), a NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (anode function layer “AFL”, [0045]), a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (electrolyte layer, 44 in Fig. 1 for example, [0044]), an electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (reaction barrier layer, 46 in Fig. 1 for example, [0049]), and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (cathode layer, 48 in Fig. 1 for example, [0049]). 
Kim discloses the thickness of the ScCeSZ electrolyte layer may be less than about 100 micrometers ([0044]). 
While Kim does not explicitly disclose the thickness of the ScCeSZ electrolyte layer ranges from about 1.5 μm to about 2.5 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
While Kim does discloses that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer may be a gadolinium doped ceria oxide (“GDC”) membrane, Kim does not disclose that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer is a samarium doped CeO2 (SDC) electrolyte layer. 
Kobayashi teaches a fuel cell (1 in Fig. 1 for example, C3 / L20-22) including a barrier layer (13 in Fig. 1 for example) that contains a ceria-based material (C3 / L55-63). Kobayashi teaches the barrier layer (13) can inhibit diffusion of cation from a cathode into an                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    G
                                    d
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) or samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , C3 / L64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kobayashi and substituted the a gadolinium doped ceria oxide (“GDC”) electrolyte layer of Kim with the samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) barrier layer of Kobayashi to provide a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer. This modification would be made with the expectation that the simple substitution would achieve the predictable result of extending the life of the fuel cell.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Kobayashi further teaches the thickness of the barrier layer (13) may be 30 μm or less (C4 / L4).
While Kobayashi does not explicitly teach the thickness of the SDC electrolyte layer ranges from about 9.5 μm to about 10.5 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0199612 A1) in view of Kobayashi et al (US 8835077 B2) as applied to claim 1, and further in view of  Sakar et al (US 2004/0121222 A1).
Regarding claim 4, modified Kim discloses all of the limitations of claim 1 as set forth above. Modified Kim discloses a fuel cell comprising an anode support, an anode functional layer disposed on top and in contact with the anode support, a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer, a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer, and a cathode layer disposed on top of and in contact with the SDC electrolyte layer.
However, modified Kim does not disclose wherein the thickness of the anode functional layer ranges from about 5 μm to about 50 μm.
Sakar teaches a solid oxide fuel cell having a number of layers in a contiguous intimate contact ([0002], [0023]). Sakar teaches that the anode functional layer of the fuel cell is composed of porous nickel/zirconia cermet material ([0024]). Sakar teaches the wall thickness of the anode functional layer is expected to be in order of about 5 μm, and that the thinness of the anode functional layer in comparison a to traditional anode layer in a conventional anode-supported SOFC  (typically 1-2 mm) is a factor that contributes to the improved resistance to volume-change-induced cracking ([0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sakar within the fuel cell of Kim to provide an anode functional layer with a thickness of 5 μm with the expectation that the anode functional layer at this thickness would be able to resist volume-change-induced cracking. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0199612 A1) in view of Kobayashi et al (US 8835077 B2) as applied to claim 1, and further in view of Marlin et al (US 2010/0216047 A1).
Regarding claim 7, modified Kim discloses all of the limitations of claim 1 as set forth above. Modified Kim discloses a fuel cell comprising an anode support, an anode functional layer disposed on top and in contact with the anode support, a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer, a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer, and a cathode layer disposed on top of and in contact with the SDC electrolyte layer\
However, modified Kim does not disclose the sintering of the fuel cell occurs at temperatures less than 1300 ° C.
Marlin teaches the production of an anode of a solid oxide fuel cell using a powder, particularly the powder used for an anode layer includes a ceramic phase of stabilized zirconia and a metallic phase of nickel ([0001], [0184], [0186]). Marlin teaches the powder is sintered using conventional sintering techniques, preferably hot pressing ([0179]). Marlin teaches the hot pressing technique consists of applying a uniaxial pressure using a piston at a predetermined temperature, which encourages densification of the various layers ([0195], [0196]). Marlin further teaches the temperature used for hot pressing is preferably more than 1000 ° C and less than 1600 ° C ([0196]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the overlapping portion of the taught sintering temperature range of Marlin within the fuel cell of Kim to provide the sintering of the fuel 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        1